DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2022 has been entered.

Status of the Claims
Claims 6 – 8, 12 – 19, 23, 26 – 27, 31 – 38, and 47 have been cancelled. Claims 1 – 5, 20 – 22, 24 – 25, and 39 – 46 have been amended. Claims 9 – 11 and 28 – 30 are as previously presented. Claims 48 – 54 are new. Therefore, claims 1 – 5, 9 – 11, 20 – 22, 24 – 25, 28 – 30, 39 – 46, and 48 – 54 are currently pending and have been considered below.

Response to Amendment
	Applicant’s amendment overcomes the previously set-forth objection to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5, 10, and 48 – 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subramanian et al. (US 2015/0034604), hereinafter Subramanian.
Regarding claim 1, Subramanian discloses an apparatus for additive manufacturing (Figs. 2 and 6), comprising:
a depositor that deposits a layer (Fig. 2, “powder delivery device 60 may have one or more nozzles 62 adapted to delivery [sic] powder spray 64” [0022]), the layer including a powder of a first material, and the layer including a second material different from the first material (Fig. 2, powder 48 can be considered the first material, and powder 50 can be considered the second material; “FIG. 2 shows a process and apparatus for delivering first 48, second 50, and third 52 adjacent powder layers onto a working surface 54A in respective first, second and third section area shapes in a given section plane of a component” [0019]; it is noted that while Subramanian refers to 48, 50, and 52 as powder “layers”, it appears that the term “layers” in Subramanian is intended to be related to layers of a product (such as airfoil 20 shown in Fig. 4) once the product is finished; however, Fig. 2 of Subramanian shows that powder material 48, powder material 50, and powder material 52 are deposited in a single layer on working surface 54A; “first 48, second 50 and third 52 powder layers may include metallic and/or ceramic components. ... For example, the first powder layer 48 may be a structural metal delivered in the area shape of the airfoil substrate 30 as shown in FIG. 1, the second powder layer 50 may be a bond coat material delivered adjacent to the first powder layer 48 in the area shape of the bond coat 45, and the third powder layer 52 may be a ceramic material delivered adjacent to the second powder layer 50 in the area shape of the thermal barrier coating 44” [0019]);
a controller configured to control the depositor to regulate the deposition of the powder of the first material and to regulate the deposition of the second material, such that a first portion of the layer includes the powder of the first material but is devoid of the second material, and a second portion of the layer includes the second material and the powder of the first material (“powder delivery device 60 may incorporate multi-axis movements 61 relative to the working surface 54A” [0022]; “The multi-axis movements 61 may occur by motions of the work table 55 and/or by motions of the powder delivery device 60 via tracks and rotation bearings under computer control” [0022]; Fig. 3, below, shows a first portion of the layer that includes the first material (powder material 48) but is devoid of the second material (powder material 50); Fig. 3, below, also shows a second portion of the layer that includes the second material (powder material 50) and the powder of the first material (powder material 48));
an energy beam applicator (Fig. 6, “diode laser source 106” [0042]) that generates an energy beam and applies the energy beam to fuse the first portion of the layer into a first fused portion and to fuse the second portion of the layer into a second fused portion ([0032] describes wherein an energy beam fuses the first portion of the layer and the second portion of the layer).
Regarding the inclusion of, “wherein the second material includes a weakening material that causes the second fused portion to be weaker than the first fused portion,” it is noted that a claim is only limited by positively recited elements. The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). See MPEP 2115. In this case, the reference in claim 1 to a weakening material does not require any particular structure in addition to that of Subramanian.

    PNG
    media_image1.png
    412
    722
    media_image1.png
    Greyscale

Fig. 3 of Subramanian, annotated

Regarding claim 2, and the limitation, “wherein the second material includes a powder of the second material,” a claim is only limited by positively recited elements. The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). See MPEP 2115. In this case, the reference in claim 2 to the second material does not require any particular structure in addition to that of Subramanian.

Regarding claim 3,  and the limitation, “wherein the second fused portion includes an alloy of the first metal and the second metal,” a claim is only limited by positively recited elements. The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). See MPEP 2115. In this case, the reference in claim 3 to the second fused portion does not require any particular structure in addition to that of Subramanian.

Regarding claim 4, and the limitation, “wherein the first material includes a first metal and the second material includes a second metal,” a claim is only limited by positively recited elements. The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). See MPEP 2115. In this case, the reference in claim 4 to the first material and the second material does not require any particular structure in addition to that of Subramanian.

Regarding claim 5, and the limitation, “wherein the powder of the first material has a first size distribution, and the powder of the second material has a second size distribution different from the first size distribution,” a claim is only limited by positively recited elements. The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). See MPEP 2115. In this case, the reference in claim 5 to the first material and the second material does not require any particular structure in addition to that of Subramanian.

Regarding claim 10, Subramanian discloses wherein the depositor includes a blower that deposits the second material (“The powder delivery device 60 may have one or more nozzles 62 adapted to delivery [sic] powder spray 64 to a focal point 66” [0022], [0023], Fig. 2).

Regarding claim 48, and the limitation, “wherein the weakening material includes a metal-weakening material,” a claim is only limited by positively recited elements. The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). See MPEP 2115. In this case, the reference in claim 48 to the weakening material does not require any particular structure in addition to that of Subramanian.

Regarding claim 49, and the limitation, “wherein the second fused portion is part of a support structure for a build piece, and the build piece includes the first fused portion,” a claim is only limited by positively recited elements. The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). See MPEP 2115. In this case, the reference in claim 49 to the second fused portion and the first fused portion does not require any particular structure in addition to that of Subramanian.

Regarding claim 50, Subramanian discloses wherein the depositor is configured to deposit the layer in a powder bed of a powder-bed fusion 3-D printer (“separate powdered materials corresponding to the different structural materials of the final component are delivered onto a working surface to produce a multi-powder deposit”; “Laser heating of the multiple-adjacent powder layers is then carried out” [0017]).
Regarding the limitation, “the second fused portion is part of a support structure for a build piece in the powder bed, and the build piece includes the first fused portion,” a claim is only limited by positively recited elements. The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). See MPEP 2115. In this case, the reference in claim 50 to the second fused portion and the first fused portion does not require any particular structure in addition to that of Subramanian.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 2015/0034604) in view of Subramanian et al. (US 2014/0099476), hereinafter Subramanian ‘476.
Regarding claim 9, Subramanian does not expressly disclose wherein the depositor includes a vibrator that deposits the second material.
Subramanian ‘476 is related to an additive manufacturing method using powder material. Subramanian ‘476 discloses wherein a depositor includes a vibrator that deposits a material (“After spraying [depositing], the powder may be compacted and stabilized by means such as … mechanical or acoustic vibration prior to laser heating” [paragraph 0020]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the depositor includes a vibrator that deposits the second material.  This allows the material to be compacted and stabilized, as recognized by Subramanian ‘476.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 2015/0034604) in view of Barcock et al. (US 2009/0258168).
Regarding claim 11, Subramanian does not expressly disclose wherein the depositor includes a moveable arm that deposits the second material.
Barcock is related to a method of additive manufacturing using powder material. Barcock discloses wherein a depositor includes a moveable arm that deposits a material (“The preferred deposition head can deliver a high-energy beam, typically a laser beam, and a feedstock, typically powder, to a substrate. The deposition head is mounted to a movement means such as a robotic arm and can traverse over the substrate in a pre-programmed path“ [paragraph 0029]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the depositor includes a moveable arm that deposits the second material. This is merely the simple substitution of one known element (a nozzle that moves to various positions to deposit a powder, as disclosed by Subramanian) for another (a depositor comprising a movable arm to deposit a powder, as disclosed by Barcock) to achieve the predictable result of depositing a powder at a desired location.

Claim 39 -  40 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 2015/0034604) in view of Fuwa et al. (JP 2009-001900).
Regarding claim 39, Subramanian discloses wherein the energy beam applicator includes an energy beam source that generates the energy beam (Fig. 6, “diode laser source 106” [0042]).
Subramanian does not expressly disclose a deflector that applies the energy beam.
Fuwa is related to a method for producing a three-dimensional object using powder material. Fuwa discloses a deflector that applies an energy beam (Fig. 1, movable mirrors 53, 54 and lens 55; “the irradiation position or the focal position of the light beam L can be changed” [Google Patents Translation]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a deflector that applies the energy beam. The deflector allows for positioning an energy beam at a desired location in order to fuse the material. Additionally, this is a simple substitution of one means for applying laser energy to a particular location for another means for applying laser energy to a particular location. That is, in Subramanian, a laser absorptive mask 104 is utilized to supply laser energy to desired locations [0042], while in Fuwa, a deflector is used to supply laser energy to desired locations.

Regarding claim 40, Subramanian does not expressly disclose wherein the energy beam source and the deflector are configured to cooperate to modulate the energy beam such that the energy beam is applied only at the first portion of the layer and the second portion of the layer.
Fuwa discloses wherein an energy beam source and a deflector are configured to cooperate to modulate an energy beam such that the energy beam is applied only at particular portions of a layer ("The light deflecting devices such as the movable mirrors 53 and 54 are controlled by a computer (not shown) or the like, and the irradiation position or the focal position of the light beam L can be changed" [0021]; the irradiation position is the location where a layer is being fused; additionally, Fig. 1 shows light beam L being applied only to particular portions of a layer, and shows light beam L cooperating with the deflector (comprising movable mirrors 53, 54 and lens 55)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the energy beam source and the deflector are configured to cooperate to modulate the energy beam such that the energy beam is applied only at the first portion of the layer and the second portion of the layer. The use of the deflector comprising the movable mirrors and lens allows the light beam to be positioned at the location where irradiation is desired to take place in order to fuse the material at that location.

Claims 41 – 42 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 2015/0034604) in view of Miyano et al. (WO 2015/151834).
Regarding claim 41, Subramanian does not expressly disclose wherein the depositor comprises a first depositor configured to deposit the powder of the first material and a second depositor configured to deposit the second material.
Miyano is related to an apparatus for powder-bed fusion [Abstract]. Miyano discloses wherein a depositor comprises a first depositor configured to deposit a powder of a first material and a second depositor configured to deposit a second material (Figs. 1-3: depositors 5 and 7 deposit materials 16 and 30, respectively; “powder material 16”; “powder material 30” [0041]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the depositor comprises a first depositor configured to deposit the powder of the first material and a second depositor configured to deposit the second material. This is merely the simple substitution of one depositor (powder delivery device 60 as disclosed by Subramanian) for another (depositors 5 and 7 as disclosed by Miyano), to achieve the predictable result of depositing a desired material to the layer.

Regarding claim 42, Subramanian does not expressly disclose wherein the controller is further configured to control the depositor by controlling when the powder of the first material is deposited by the first depositor and when the second material is deposited by the second depositor as each of the depositors moves across the layer.
Miyano discloses wherein a controller is configured to control the depositor by controlling when the powder of the first material is deposited by the first depositor and when the second material is deposited by the second depositor as each of the depositors moves across a layer (the controller is described as a computer which controls the deposition of the first and second materials to the table: “formation of the said 1st powder material layer 4 and the 2nd powder material layer 6 in which the one part layer part of the modeling object of modeling object was modeled is the modeling object input into the electronic computer which is not shown in figure. Controlled based on the data of the formed object (for example, data in the STL (Standard Triangulated Language) file format or slice (round slice) data created based on the STL file). Supply of the body material to the table 3 and discharge of the binder liquid are performed” [0017]; “the first powder material layer formed by the first powder material supply device 5 by moving forward so as to follow the first powder material supply device 5 while maintaining a certain distance. 4, the first powder material 16 is removed from the portion to be removed and the second powder material 30 is supplied to form the second powder material layer 6” [0041]; this indicates that the second powder material supply device follows (and maintains a certain distance from) the first powder material removing device while supplying the second powder material).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the controller is further configured to control the depositor by controlling when the powder of the first material is deposited by the first depositor and when the second material is deposited by the second depositor as each of the depositors moves across the layer. This is merely the simple substitution of the use of one depositor (powder delivery device 60 as disclosed by Subramanian) for another (depositors 5 and 7 as disclosed by Miyano), to achieve the predictable result of depositing a desired material to various portions of the layer.

Claims 20 – 22, 28 – 29, and 51 – 54 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 2015/0034604) in view of Myerberg et al. (US 2017/0252820) and Moussa et al. (US 2002/0176793).
Regarding claim 20, Subramanian discloses a method for additive manufacturing, comprising:
depositing a layer with a depositor (Fig. 2, “powder delivery device 60 may have one or more nozzles 62 adapted to delivery [sic] powder spray 64” [0022]), the layer including a powder of a first material and the layer including a second material different from the first material (Fig. 2, powder 48 can be considered the first material, and powder 50 can be considered the second material; “FIG. 2 shows a process and apparatus for delivering first 48, second 50, and third 52 adjacent powder layers onto a working surface 54A in respective first, second and third section area shapes in a given section plane of a component” [0019]; it is noted that while Subramanian refers to 48, 50, and 52 as powder “layers”, it appears that the term “layers” in Subramanian is intended to be related to layers of a product (such as airfoil 20 shown in Fig. 4) once the product is finished; however, Fig. 2 of Subramanian shows that powder material 48, powder material 50, and powder material 52 are deposited in a single layer on working surface 54A; “first 48, second 50 and third 52 powder layers may include metallic and/or ceramic components. ... For example, the first powder layer 48 may be a structural metal delivered in the area shape of the airfoil substrate 30 as shown in FIG. 1, the second powder layer 50 may be a bond coat material delivered adjacent to the first powder layer 48 in the area shape of the bond coat 45, and the third powder layer 52 may be a ceramic material delivered adjacent to the second powder layer 50 in the area shape of the thermal barrier coating 44” [0019]); 
controlling the deposition of the powder of the first material and the second material in the layer by the depositor, such that a first portion of the layer includes the powder of the first material but is devoid of the second material, and a second portion of the layer includes the second material and the powder of the first material (“powder delivery device 60 may incorporate multi-axis movements 61 relative to the working surface 54A” [0022]; “The multi-axis movements 61 may occur by motions of the work table 55 and/or by motions of the powder delivery device 60 via tracks and rotation bearings under computer control” [0022]; Fig. 3, above, shows a first portion of the layer that includes the first material (powder material 48) but is devoid of the second material (powder material 50); Fig. 3, above, also shows a second portion of the layer that includes the second material (powder material 50) and the powder of the first material (powder material 48)); and 
applying an energy beam to fuse the first portion of the layer into a first fused portion and to fuse the second portion of the layer into a second fused portion ([0032] describes wherein an energy beam fuses the first portion of the layer and the second portion of the layer).
Subramanian does not expressly disclose wherein the second material includes a weakening material that causes the second fused portion to be weaker than the first fused portion.
Myerberg is directed toward additive manufacturing [Title]. Myerberg discloses wherein an object may be formed from a first material (see Myerberg’s provisional application 62/303,310 at [0011], [0012], and Myerberg’s published application at [0051]), wherein the first material may be a powder (see Myerberg’s provisional application 62/303,310 at [0012], and Myerberg’s published application at [0008]), and also discloses forming a support structure that can be fabricated of a readily removable material (see Myerberg’s provisional application 62/303,310 at [0040], and Myerberg’s published application at [0083]), for example, by including in the support structure material a material that can be dissolved (see Myerberg’s provisional application 62/303,310 at [0094] and Myerberg’s published application at [0179]).
Moussa is directed toward additive manufacturing [0003]. Moussa discloses a composition comprising a metallic powder (for example, “steel powder” [0031]) and a resin that results in weakening the structure of the metal: “in the case of steel powder, a lower quantity of residual carbon, better distributed in the structure of the metal, runs a lower risk of diminishing the strength of the sintered parts since the carbon tends to form carbides (of chromium, molybdenum and the like) which, positioning themselves around the grains of steel, weaken the structure of the metal. Of course, the higher the percentage of carbon residue, the greater the risk of disrupting the initial composition of the steel” [0031]). 
Therefore, given Myerberg’s disclosure of utilizing different materials in order to fabricate an object and a support structure that can be removed after fabrication, and given Moussa’s teaching that a weakening material can be included with a metallic powder such that the metal structure is weakened, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second material includes a weakening material that causes the second fused portion to be weaker than the first fused portion. As Myerberg states, this allows for creating a support structure to be utilized during the formation of an object, such that the support structure can be easily removed from the object after fabrication (see Myerberg’s provisional application 62/303,310 at [0040], and Myerberg’s published application at [0083]).

Regarding claim 21, Subramanian discloses wherein the second material includes a powder of the second material (powder 50 [0019]).

Regarding claim 22, Subramanian discloses wherein the first material includes a first metal (in one embodiment, “first powder layer 48 contains a mixture of a superalloy metal powder 65 and a first flux composition 67” [0029]) and the second material includes a second metal (“the second powder layer 50 contains a mixture of a MCrAlY powder 68 and a second flux composition 70” [0029]; MCrAlY includes a metal: “metallic bond coat 45 such as an MCrAlY” [0007]).

Regarding claim 28, Subramanian does not expressly disclose wherein depositing the second material includes vibrating the second material.
Myerberg discloses wherein depositing a material includes vibrating the material (“a vibrating transducer may be used to vibrate pellets, particles, or other similar media as it is distributed from a hopper of build material 102” [0108]; see also Myerberg’s provisional application, 62/303,310 at [0052]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein depositing the second material includes vibrating the second material. This can “more uniformly distribute” the material, as recognized by Myerberg [0108] (see also Myerberg’s provisional application, 62/303,310 at [0052]).

Regarding claim 29, Subramanian discloses wherein depositing the second material includes blowing the second material (“The powder delivery device 60 may have one or more nozzles 62 adapted to delivery powder spray 64 to a focal point 66” [0022], [0023], Fig. 2).

Regarding claim 51, Subramanian discloses wherein the second fused portion includes an alloy of the first metal and the second metal (annotated Fig. 3 shows wherein the second portion (which is ultimately fused) includes “overlap zone 57”: “An interface 56 between the first and second powders may also be delivered so as to form an overlap zone 57 that provides a material gradient transition between the two adjacent powder layers 48, 50” [0021]; powder 48 comprises “superalloy metal powder 65” [0029], and powder 50 comprises “MCrAlY powder 68” which includes metal [0029], [0007]; the material gradient transition between powder 48 and powder 50 corresponds to an alloy / combination of the materials of powder 48 and powder 50). 

Regarding claim 52, Subramanian does not expressly disclose wherein the weakening material includes a metal-weakening material.
Moussa discloses wherein the weakening material includes a metal-weakening material (Moussa discloses a composition comprising a metallic powder (for example, “steel powder” [0031]) and a resin that results in weakening the structure of the metal: “in the case of steel powder, a lower quantity of residual carbon, better distributed in the structure of the metal, runs a lower risk of diminishing the strength of the sintered parts since the carbon tends to form carbides (of chromium, molybdenum and the like) which, positioning themselves around the grains of steel, weaken the structure of the metal. Of course, the higher the percentage of carbon residue, the greater the risk of disrupting the initial composition of the steel” [0031]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the weakening material includes a metal-weakening material. As described in the rejection of claim 20, this allows for creating a support structure to be utilized during the formation of an object, such that the support structure can be easily removed from the object after fabrication, as recognized by Myerberg.
Regarding claim 53, Subramanian does not expressly disclose wherein the second fused portion is part of a support structure for a build piece, and the build piece includes the first fused portion.
Myerberg discloses wherein an object may be formed from a first material (see Myerberg’s provisional application 62/303,310 at [0011], [0012], and Myerberg’s published application at [0051]), wherein the first material may be a powder (see Myerberg’s provisional application 62/303,310 at [0012], and Myerberg’s published application at [0008]), and also discloses forming a support structure that can be fabricated of a readily removable material (see Myerberg’s provisional application 62/303,310 at [0040], and Myerberg’s published application at [0083]), for example, by including in the support structure material a material that can be dissolved (see Myerberg’s provisional application 62/303,310 at [0094] and Myerberg’s published application at [0179]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second fused portion is part of a support structure for a build piece, and the build piece includes the first fused portion. Some fabricated objects / build pieces require the use of a support structure during fabrication in order to achieve an object with a desired shape, and this allows for fabricating an object with a desired shape.

Regarding claim 54, Subramanian discloses wherein depositing the layer includes depositing the layer in a powder bed of a powder-bed fusion 3-D printer (“separate powdered materials corresponding to the different structural materials of the final component are delivered onto a working surface to produce a multi-powder deposit”; “Laser heating of the multiple-adjacent powder layers is then carried out” [0017]).
Subramanian does not expressly disclose wherein the second fused portion is part of a support structure for a build piece in the powder bed, and the build piece includes the first fused portion. 
Myerberg discloses wherein an object may be formed from a first material (see Myerberg’s provisional application 62/303,310 at [0011], [0012], and Myerberg’s published application at [0051]), wherein the first material may be a powder (see Myerberg’s provisional application 62/303,310 at [0012], and Myerberg’s published application at [0008]), and also discloses forming a support structure that can be fabricated of a readily removable material (see Myerberg’s provisional application 62/303,310 at [0040], and Myerberg’s published application at [0083]), for example, by including in the support structure material a material that can be dissolved (see Myerberg’s provisional application 62/303,310 at [0094] and Myerberg’s published application at [0179]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second fused portion is part of a support structure for a build piece in the powder bed, and the build piece includes the first fused portion. Some fabricated objects / build pieces require the use of a support structure during fabrication in order to achieve an object with a desired shape, and this allows for fabricating an object with a desired shape.

Claims 24 – 25 and 45 – 46 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 2015/0034604) in view of Myerberg et al. (US 2017/0252820), Moussa et al. (US 2002/0176793), and Miyano et al. (WO 2015/151834).
Regarding claim 24, Subramanian does not expressly disclose wherein the powder of the first material has a first size distribution, and the powder of the second material includes has a second size distribution different from the first size distribution.
Miyano discloses wherein a powder of a first material has a first size distribution, and a powder of a second material includes has a second size distribution different from the first size distribution (“The particle size of the powder material used as the first powder material and the particle size of the powder material used as the second powder material may be the same or different from each other” [paragraph 0029]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the powder material includes a powder having a first size distribution, and the second powder material includes a powder having a second size distribution different from the first size distribution. This allows for achieving a final product comprising materials with desired properties. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP 2144.07.

Regarding claim 25, Subramanian does not expressly disclose wherein depositing the layer includes depositing the powder of the first material with a first depositor and depositing the second material with a second depositor.
Miyano discloses wherein depositing a layer includes depositing a powder of a material with a first depositor and depositing a second material with a second depositor (Figs. 1-3: depositors 5 and 7 deposit materials 16 and 30, respectively; “powder material 16”; “powder material 30” [0041]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein depositing the layer includes depositing the powder of the first material with a first depositor and depositing the second material with a second depositor. This is merely the simple substitution of one depositor (powder delivery device 60 as disclosed by Subramanian) for another (depositors 5 and 7 as disclosed by Miyano), to achieve the predictable result of depositing a desired material to the layer.

Regarding claim 45, Subramanian does not expressly disclose wherein the depositor includes a first depositor configured to deposit the powder of the first material and a second depositor configured to deposit the second material, and controlling the deposition includes configuring the first depositor to deposit the powder of the first material and configuring the second depositor to deposit the second material.
Miyano discloses a first depositor configured to deposit a powder of the first material and a second depositor configured to deposit a second material, and controlling the deposition includes configuring the first depositor to deposit the powder of the first material and configuring the second depositor to deposit the second material (Figs. 1-3: depositors 5 and 7 deposit materials 16 and 30, respectively; the controller is described as a computer which controls the deposition of the first and second materials to the table: “formation of the said 1st powder material layer 4 and the 2nd powder material layer 6 in which the one part layer part of the modeling object of modeling object was modeled is the modeling object input into the electronic computer which is not shown in figure. Controlled based on the data of the formed object (for example, data in the STL (Standard Triangulated Language) file format or slice (round slice) data created based on the STL file). Supply of the body material to the table 3 and discharge of the binder liquid are performed” [0017]; “the first powder material layer formed by the first powder material supply device 5 by moving forward so as to follow the first powder material supply device 5 while maintaining a certain distance” [0041]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the depositor includes a first depositor configured to deposit the powder of the first material and a second depositor configured to deposit the second material, and controlling the deposition includes configuring the first depositor to deposit the powder of the first material and configuring the second depositor to deposit the second material. This is merely the simple substitution of one depositor (powder delivery device 60 as disclosed by Subramanian) for another (depositors 5 and 7 as disclosed by Miyano), to achieve the predictable result of depositing a desired material to the layer.

Regarding claim 46, Subramanian does not expressly disclose wherein controlling the deposition further includes controlling when the powder of the first material is deposited by the first depositor and controlling when the second material is deposited by the second depositor as each of the depositors moves across the layer.
Miyano discloses controlling when a powder of a first material is deposited by a first depositor and controlling when a second material is deposited by a second depositor as each of the depositors moves across a layer (the controller is described as a computer which controls the deposition of the first and second materials to the table: “formation of the said 1st powder material layer 4 and the 2nd powder material layer 6 in which the one part layer part of the modeling object of modeling object was modeled is the modeling object input into the electronic computer which is not shown in figure. Controlled based on the data of the formed object (for example, data in the STL (Standard Triangulated Language) file format or slice (round slice) data created based on the STL file). Supply of the body material to the table 3 and discharge of the binder liquid are performed” [0017]; “the first powder material layer formed by the first powder material supply device 5 by moving forward so as to follow the first powder material supply device 5 while maintaining a certain distance” [0041]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein controlling the deposition further includes controlling when the powder of the first material is deposited by the first depositor and controlling when the second material is deposited by the second depositor as each of the depositors moves across the layer. This is merely the simple substitution of the use of one depositor (powder delivery device 60 as disclosed by Subramanian) for another (depositors 5 and 7 as disclosed by Miyano), to achieve the predictable result of depositing a desired material to various portions of the layer.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 2015/0034604) in view of Myerberg et al. (US 2017/0252820), Moussa et al. (US 2002/0176793), and Barcock et al. (US 2009/0258168).
Regarding claim 30, Subramanian does not expressly disclose wherein depositing the second material includes controlling a moveable arm to deposit the second material.
Barcock discloses wherein depositing a material includes controlling a moveable arm to deposit the material (“The preferred deposition head can deliver a high-energy beam, typically a laser beam, and a feedstock, typically powder, to a substrate. The deposition head is mounted to a movement means such as a robotic arm and can traverse over the substrate in a pre-programmed path“ [paragraph 0029]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein depositing the second material includes controlling a moveable arm to deposit the second material. This is merely the simple substitution of one known element (a nozzle that moves to various positions to deposit a powder, as disclosed by Subramanian) for another (a depositor comprising a movable arm to deposit a powder, as disclosed by Barcock) to achieve the predictable result of depositing a powder at a desired location.

Claims 43 – 44 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 2015/0034604) in view of Myerberg et al. (US 2017/0252820), Moussa et al. (US 2002/0176793), and Fuwa et al. (JP 2009-001900).
Regarding claim 43, Subramanian does not expressly disclose wherein applying the energy beam includes configuring a deflector to modulate the energy beam.
Fuwa discloses configuring a deflector to modulate an energy beam ("The light deflecting devices such as the movable mirrors 53 and 54 are controlled by a computer (not shown) or the like, and the irradiation position or the focal position of the light beam L can be changed" [0021]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include applying the energy beam includes configuring a deflector to modulate the energy beam. The use of the deflector comprising the movable mirrors allows the light beam to be positioned at the location where irradiation is desired to take place in order to fuse the material at that location.

Regarding claim 44, Subramanian does not expressly disclose wherein applying the energy beam includes configuring an energy beam source and a deflector to cooperate to modulate the energy beam such that the energy beam is applied only at the first portion of the layer and the second portion of the layer.
Fuwa discloses configuring an energy beam source and a deflector to cooperate to modulate the energy beam such that the energy beam is applied only at particular portions of a layer ("The light deflecting devices such as the movable mirrors 53 and 54 are controlled by a computer (not shown) or the like, and the irradiation position or the focal position of the light beam L can be changed" [0021]; the irradiation position is the location where the layer is being fused; additionally, Fig. 1 shows light beam L being applied only to the plurality of locations where the layer is to be fused, and shows light beam L cooperating with the deflector (comprising movable mirrors 53, 54 and lens 55)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein applying the energy beam includes configuring an energy beam source and a deflector to cooperate to modulate the energy beam such that the energy beam is applied only at the first portion of the layer and the second portion of the layer. The use of the deflector comprising the movable mirrors and lens allows the light beam to be positioned at the location where irradiation is desired to take place in order to fuse the material at that location.
Response to Arguments
Applicant’s arguments, see pages 8 – 9, filed February 1, 2020, are directed toward the limitations that were not present in the previous claim set. The previously set-forth rejections under 35 U.S.C. 102 and 103 have been withdrawn. However, new grounds of rejection have been made in view of Applicant’s amendments and newly-found prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.M.S./Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761